Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgements
This action is in reply to the Application received on August 5, 2019.  
Claims 1-20 are currently pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 11, the phrase “a user” in line 4 renders the claim vague and indefinite since it is unclear if this is the same as the previously recited “a user” of line 1 or if this is a distinct user.  As previously recited it is unclear what this limitation requires.
Regarding Claims 1, 11, the phrase “a listing” in lines 4, 14, renders the claim vague and indefinite since it is unclear if this is the same as the previously recited “a listing” of line 1, or if this is a distinct listing.  As previously recited it is unclear what this limitation requires. 
by the server” in line 8 renders the claims vague and indefinite since it is unclear if this received by the server through the equipment online marketplace platform, which prompts the user in line 6 or if this is merely received by the server and not the equipment online marketplace platform.  
Regarding Claim 3, the phrase “an identity” in line 6 renders the claim vague and indefinite since it is unclear if this is the same “an identity” of line 1 or if this is a distinct identity.  As presently stated it is unclear what this limitation requires. 
Regarding Claim 3, the phrase “other uses” in line 8 renders the claim vague and indefinite since it is unclear what this limitation requires.
Regarding Claim 8, the phrase “founding member” renders the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claim 11, the phrase “receiving by a server” in line 7 render the claim vague and indefinite if this is a component of the system and if so if this this server is the same as the “at least one processor” of line 4 or if this is distinct from the processor or if this is not a component of the system.  As previously recited it is unclear what this limitation requires. 
Claims 11-19 are rejected under 112(b) as being vague and indefinite.  Specifically, the claims that recite both an apparatus and methods of using the apparatus (such as functions or actions by a user) are indefinite when the boundaries are unclear and in this instance the boundaries of the claim are unclear to a potential infringer because it is not clear what is needed to infringe the claim (i.e., just the system or the system and the steps performed). IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005). 
 Claims 1, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, claims 1, 10 and 20 recite the phrase “if identity of equipment is verified, enabling…” which indefinite 
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112 2nd paragraph, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103as being unpatentable over Dalzell et al. (US 2003/0204447) in view of O’Brien (US 2018/0349968
1. A computer-implemented method for securely enabling a user to create a listing for equipment on an equipment online marketplace platform, the method comprising: 
receiving, by a server executing the equipment online marketplace platform through a network (online marketplace system [0047] over internet or other network [0053]) , a request from a user to create a listing for the equipment on the equipment online marketplace platform; (to add a listing for selling a particular product with the marketplace, a seller may browse to the detail page for that product and then select a link for adding a listing, [0011])  


receiving, by the server, the one or more images or documents of the equipment from the user, the one or more images or documents containing information of the equipment (because the seller fully identifies the product to be listed by browsing the corresponding detail page, the listing may be accurately associated with a particular product ID (UPC, ISBN, etc.) [[0011] figs. 3C; 6 [0099] [0151-0152] upload); determining, by the server, whether an identity of the equipment is verified based on the information of the equipment in the one or more images or documents (parses attempts to match record to with a product in the database, [0152-0153]); and if the identity of the equipment is verified, enabling, by the server, the user to create a listing for the equipment on the equipment online marketplace platform.  (“…select a link for adding a listing [0011] matches a product ID in the database the record is loaded into the product listing database causing the listing to appear [0152])
As per claim 1, applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2103 II C: “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”; and In re Johnston, 435  F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006). Further, “as a matter of linguistic precision, optional elements do not narrow the claim because they can always be 
Dalzell does not explicitly disclose the computer system is a server.  O’Brien discloses a retailer ecommerce system including a server, [0019].  It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the  of Dalzell to include a server as taught by O’Brien.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the  of Dalzell in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including computing flexibility for interactive retail shopping.  

2. The method of claim 1, wherein the receiving, by the server, the one or more images or documents of the equipment from the user includes receiving, by the server, one or more images or documents of the equipment through a mobile application.  (O’Brien, mobile application, [0024])



4. The method of claim 3, wherein the threshold number of other users includes at least 51 % of other users.  (O’Brien, consensus, [0043])

5. The method of claim 1, wherein determining, by the server, whether an identity of the equipment is verified based on the information of the equipment in the one or more images or documents includes: comparing, by the server, the information of the equipment from the one or more images or documents with information of the equipment stored in a blockchain entry for the equipment in a shared ledger.  (O’Brien, ledger and block chain technology used to verify the identity of equipment, [0025][0027][0032] community consensus algorithm of a blockchain, [0043]);



7. The method of claim 5, further comprising: determining, by the server, that the identity of the equipment is verified if an identity of the user matches identity information of a current owner of the equipment stored in the blockchain entry for the equipment.  (O’Brien, verify the owner of the asset, [0056])

8. The method of claim 5, further comprising: determining, by the server, that the identity of the equipment is verified if an identity of the user matches identity information of a founding member of an equipment online marketplace network for the equipment online marketplace platform.  (O’Brien, any type of rules for how the chain can be extended, [0056])

9. The method of claim 1, further comprising: receiving, by the server, an identity of the user through the equipment online marketplace platform, the identity including a role of the user; and enabling, by the server, the user to create a listing for the equipment on the equipment online marketplace if the role of the user matches a predetermined role for determining whether a user is authorized to create a listing on the equipment online marketplace platform.  (O’Brien, rules including authorizations for different types of actions and/or parties who can take action [0055]) 

10. The method of claim 1, wherein the listing for the equipment on the equipment online marketplace platform includes the one or more images or documents. (photo, fig. 3D, 352)


CLAIMS 11-20:  
Claims 11-20 are directed to an interactive retail equipment sales system and medium.  
Claims 11-20 recite the same or similar limitations as those addressed above for claims 1-10.  Claims 11-20 are therefore rejected for the same reasons as set forth above for claims 1-10.

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684